Case 2:14-cr-00209-SJF-AKT Document 128 Filed 10/23/20 Page 1 of 9 PageID #: 320




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 UNITED STATES OF AMERICA,
                                                                      ORDER
                  - against -
                                                               CV 14-209 (SJF) (AKT)
 FARAKH IQBAL,

                                     Defendant.
 ----------------------------------------------------------X

 A. KATHLEEN TOMLINSON, Magistrate Judge:

         Defendant Farakh Iqbal (“Defendant” or “Iqbal”) previously pleaded guilty to Count 1 of

 the Superseding Indictment, Conspiracy to Commit Wire Fraud. See DE 65. After reviewing

 the report of the pre-sentence investigation, defendant’s counsel notified Judge Feuerstein in a

 letter motion that “[t]he parties have been unsuccessful in their efforts to reach a consensus with

 regard to the guidelines 1 applicable to Iqbal’s case.” DE 89. On that basis, counsel requested

 that a Fatico Hearing be scheduled. Id. Judge Feuerstein granted the request and referred the

 Fatico Hearing to this Court for a report and recommendation.

         The Probation Department used the 2015 Federal Sentencing Guidelines Manual to

 compute the offense level for defendant Iqbal. 2 USSG §1B1.11. For Count I, Conspiracy to

 Commit Wire Fraud (18 U.S.C. § 1349), to which defendant Iqbal pleaded guilty, the base

 offense level under USSG §2X1.1(a) is 7, taking into account that wire fraud carries a statutory

 maximum of 20 years or greater. PSR ¶ 17. According to the PSR, defendant Iqbal is

 accountable for a loss of $1,163,874.00 which carries a 14-level increase under USSG


         1
             To date, neither defendant’s counsel nor counsel for the Government has stated
 specifically which actual categories within the offense level calculation are in dispute. However,
 as addressed later on in this Order, the Court assumes that the amount of loss is the primary
 focus of the disagreements.
         2
              See April 21, 2016 Pre-Sentence Investigation Report (“PSR”) [DE 70], ¶ 16.
Case 2:14-cr-00209-SJF-AKT Document 128 Filed 10/23/20 Page 2 of 9 PageID #: 321




 §2B1.1(b)(1)(H) for a loss greater than $550,000 but not greater than $1.5 million. Id. ¶ 18.

 Defendant Iqbal was also assessed a two-level enhancement for his adjusted role in the offense,

 here specifically for abusing a position of public or private trust of the use of a special skill.

 USSG §3B1.3 Id. ¶20. An additional two-level adjustment was assessed for defendant’s being

 an organizer, leader, manager or supervisor in criminal activity – other than described in USSG

 §3B1.1(a) or (b). USSG §3B1.1(c). Id. ¶21. The Adjusted Offense Level calculated by the

 Probation Department is 25, from which three levels were deducted for acceptance of

 responsibility, resulting in a total offense level of 22. Id. ¶ 27

         During the first day of the Fatico hearing, the Government presented testimony from

 three witnesses, namely, co-defendant Omar Butt, co-defendant Hamid Shahbaz, and Elizabeth

 Greaney, Special Agent with the U.S. Department of Agriculture. At the conclusion of the first

 day, counsel for the Government sought to offer into evidence a number of exhibits. Among

 other things, the Government offered the plea agreements for Mansha Ullah and Abdul Majeed

 Chaudhry (GX 15), without objection. Fatico Hrg. 180. However, when the Government sought

 to introduce the 3500 material of Tahir Butt (3500 TB-1 through 3500 TB-6) in lieu of producing

 him as a live witness, defense counsel objected. Id. The first page of the Tahir Butt 3500

 material is a single page document entitled “Memo of Conversation” which summarizes a “Ruse

 interview to ascertain identification of owner and clerk of Station Deli 81 Northern Blvd.,

 Shirley.” It is dated January 15, 2013 and is signed by Special Agent Lisa Barrett of the U.S.

 Department of Agriculture. At the conclusion of the summary is the notation “See attached

 survey.” The next five pages are a USDA “Food Stamp Program Annual Survey for

 Participating Store Employees” which appears to have been signed by Tahir Butt and is dated

 January 15, 2013. Next, 3500 TB-2 is a USDA “Advice and Waiver of Rights” form which is


                                                    2
Case 2:14-cr-00209-SJF-AKT Document 128 Filed 10/23/20 Page 3 of 9 PageID #: 322




 dated May 1, 2014 and appears to be signed by Tahir Butt. A two-page “Proffer Agreement”

 dated December 3, 2014 is designated 3500 TB-3 and appears to be signed by AUSA Charles

 Kelly, USDA Special Agent Lisa Barrett, Tahir Butt, and Jack Piana, Esq., attorney for Tahir

 Butt. 3500 TB-4 is a “Memorandum of Interview” with a heading “USDA Office of Inspector

 General – Investigations” dated December 3, 2014 which summarizes the Tahir Butt proffer

 session held on December 3, 2014. Similarly, 3500 TB-5 is the summary of Tahir Butt’s further

 proffer session held on December 16, 2014. Finally, 3500 TB-6 is Tahir Butt’s Plea Agreement

 from June 2014.

        After acknowledging that hearsay generally is permitted at a Fatico hearing, defense

 counsel went on to state that

                . . . there are limits, and Mr. Kelly is attempting to introduce the
                record of every interview – I don’t know if it’s every interview, but
                certainly a number of interviews of an individual whose 3500
                material I received in this case, interviews conducted by law
                enforcement, proffer sessions, proffer agreements, memos of
                interviews, transcripts of proceedings. It’s essentially a C plus
                entire version of events in this case which has relevance without
                opportunity of cross-examination.


 Id. 181. In response, counsel for the Government argued that since this is a Fatico hearing, the

 rules of evidence do not apply. Id. The AUSA added “[a]nything that’s relevant and helpful to

 the Court and has an indicia of reliability is properly accepted.” Id. at 182. The Government

 took the position that Tahir Butt’s testimony was “largely cumulative to his son who testified

 today. . . we were leaning towards not calling him . . . we thought offering his 3500 would get his

 statements before the Court [and] . . . they don’t need to meet the rules of evidence. ” Id. The

 Court reserved its decision, stating that in fairness to both sides, it would take some time to

 review the issue instead of ruling off the cuff. Id.
                                                   3
Case 2:14-cr-00209-SJF-AKT Document 128 Filed 10/23/20 Page 4 of 9 PageID #: 323




            Having had the time to carefully review the admissibility issue, the Court points out the

 following circumstances. According to the Pre-Sentence Report (the “PSR”), Tahir Sarwar Butt

 (“Tahir”) “purchased” Station Deli in Shirley, New York on December 1, 2012. PSR ¶ 7. About

 11 days later, Tahir applied to the USDA Food and Nutrition Service for approval to participate

 in SNAP on behalf of the deli. Id. Station Deli became an authorized Retailer and participated

 in SNAP on February 14, 2013. Id. Tahir and his son Omar Butt (“Omar”) were cashiers at the

 deli. Although they were listed as the owners of the deli, they were employees of Iqbal who

 continued to operate the deli. Id.

            The PSR further states that
            [t]he fraudulent scheme involved Iqbal directing Omar and Tahir to
            engage in a fraudulent scheme in which they exchanged SNAP
            benefits for cash, a violation of policy. In doing so, they
            fraudulently debited EBT cards as though SNAP befit recipients had
            purchased food products when no such purchases were made. They
            also agreed with SNAP residents to give the recipients a portion of
            the cash proceeds generated from the fraudulent transactions and to
            keep a portion for themselves.


 Id. ¶ 8.       With respect to Tahir Butt, the PSR describes him as “one of the principals involved in

 the instant scheme.” 3 Id. ¶ 13. Defense counsel disagrees with the Government’s position that


            3
             The Court points out that the Probation Department issued an Addendum to the PSR
 which states as follows:

          “On May 3, 2017, the undersigned was contacted by the case agent to advise of an error
 in the Offense Conduct section of the presentence report. Specifically, the case agent advised
 that while the loss amount attributable to the defendant is correct, the PSR is incorrect in
 attributing the loss to one specific location, Station Deli, located at 81 Northern Boulevard,
 Shirley, New York, operated by Tahir Sarwar Butt and Omar Butt. In fact, the defendant owned
 three other stores besides the one named in the PSR, and was signatory on the bank accounts of
 all of the stores. The additional stores owned by the defendant are AMC Convenience Store,
 Inc., located at 461 Station Road, Bellport, New York, and operated by Abdul Majeed Chaudhry;
 Green Gas Station Inc., doing business as Trackmart, located at 1741 Montauk Highway,
 Bellport, also operated by Chaudhry; and Quick Grocery Store, Inc., located at the same location
                                                      4
Case 2:14-cr-00209-SJF-AKT Document 128 Filed 10/23/20 Page 5 of 9 PageID #: 324




 Tahir Butt’s testimony is largely cumulative of Omar Butt’s testimony. Counsel argues that

 Tahir’s “perception of events” is distinct from his son’s and that he is a core witness and a

 cooperator trying to get a 5k1.1 letter. Fatico Hrg. 183.

        “[T]here is no doubt that the Due Process Clause is implicated at sentencing, and that a

 defendant has a right to question procedures that lead up to the imposition of sentence.” United

 States v. Carmona, 873 F.2d 569, 574 (2d Cir 1989) (citing Gardner v. Florida, 430 U.S. 349,

 358, 97 S.Ct. 1197, 1204, 51 L.Ed.2d 393 (1977)). However, all of the strict procedural

 safeguards and evidentiary limitations of a criminal trial are not required at sentencing. Williams

 v. New York, 337 U.S. 241, 250, 69 S.Ct. 1079, 1084, 93 L.Ed. 1337 (1949); United States v.

 Fatico, 579 F.2d 707, 711 (2d Cir.1978). “It is not a denial of due process for the trial judge,

 when determining sentence, to rely on evidence given by witnesses whom the defendant could

 neither confront nor cross-examine.” Carmona, 873 F.2d at 574. A district court judge's

 discretion in sentencing is “largely unlimited either as to the kind of information he may

 consider, or the source from which it may come.” United States v. Pugliese, 805 F.2d 1117,

 1122 (2d Cir. 1986); see United States v. Tucker, 404 U.S. 443, 446, 92 S.Ct. 589, 591, 30

 L.Ed.2d 592 (1972).

        Further, sentencing proceedings are not designed to be full-blown evidentiary hearings or

 mini-trials. Pugliese, 805 F.2d at 1123 (citing United States v. Needles, 472 F.2d 652, 657-58

 (2d Cir.1973)). Notwithstanding that fact, while a court may consider a wide range of

 information, “it must also ensure the defendant’s due process right to receive a sentence based on



 in Bellport as AMC Convenience Store (which by then had closed) and operated by Hamid
 Shahbaz. The agent informed that the loss figure attributed to him is derived from the losses
 incurred at all four locations, and that no amendments to the advisory guideline computations are
 warranted.”
                                                  5
Case 2:14-cr-00209-SJF-AKT Document 128 Filed 10/23/20 Page 6 of 9 PageID #: 325




 accurate and reliable information.” United States v. Wyatt, 06-CR-782, 2008 WL 2433613, at *7

 (E.D.N.Y. June 12, 2008) (citing United States v. Juwa, 508 F.3d 694, 700 (2d Cir. 2007); see

 U.S. v. Martinez, 413 F.3d 239, 243 (2d Cir. 2005) (“Due process merely protects a defendant

 from being sentenced on the ‘basis of materially incorrect information’ and requires at least

 ‘some minimal indicia of reliability to accompany a hearsay statement.’ When there is a

 significant possibility of misinformation, the sentencing court may require the government to

 verify the information.”).

        The Court notes that Tahir Butt is a co-defendant in this case, is the individual who

 “purchased” Station Deli, is the one who applied to the FNS for approval to participate in SNAP

 and who actually worked at the deli. He is a significant witness and so the Court will require that

 he be presented for the continued Fatico Hearing if the Government wishes to have his 3500

 material admitted into the record and considered with respect to defendant Iqbal’s offense

 guideline calculations. The Court declines to accept the referenced Tahir Butt 3500 material

 without giving defendant Iqbal’s attorney the opportunity to cross-examine Tahir Butt.

        The Government also seeks to offer into evidence the 3500 material of Abdul Asif (3500

 AA-1 and 2) which consists of two memoranda of interviews of Mr. Asif in lieu of producing

 him as a witness. Fatico Hrg. 183. Defendant’s counsel has objected, asserting that Asif is a

 critical witness in that there came a point in time in 2011 “when Abdul Assif becomes the owner,

 the corporate owner of the Shirley location, and he is active at that location for a significant

 period of time.” Id. at 184. According to defense counsel, there is evidence that Asif managed

 other people, including Omar Butt, in the timeline of losses being attributed to defendant Iqbal.

 Id.



                                                   6
Case 2:14-cr-00209-SJF-AKT Document 128 Filed 10/23/20 Page 7 of 9 PageID #: 326




        “A court is free to consider hearsay evidence . . . so long as it permissibly concludes that

 the evidence is reliable.” United States v. Kolawole, 1 Fed. App’x 93, 94-95 (2d Cir 2001); see

 Townsend v. Burke, 334 U.S. 736, 740-41, 68 S.Ct. 1252, 92 L.Ed. 1690 (1948); United States v.

 Sisti, 91 F.3d 305, 312 (2d Cir. 1996); Pugliese, 805 F.2d at 1124 (“A district court has an

 obligation to assure itself that the information upon which it relies in sentencing defendants is

 both reliable and accurate.”). “Corroboration is required to ensure ‘the reliability of evidence

 that is difficult to challenge ... through cross-examination or otherwise....’” Pugliese, 805 F.2d at

 1123 (quoting U.S. v. Fatico, 579 F. 2d 707, 713 (2d Cir. 1978) (Fatico I).

        The memoranda of the two interviews conducted with Abdul Asif are clearly hearsay.

 The Government takes the position that Asif is neither a co-defendant nor an informant. The

 Court observes that the memoranda of statements are neither signed nor sworn to. From the

 3500 material, it is evident to the Court that Asif is not a critical witness when compared to the

 co-defendants here. However, for the Court to consider the information in the 3500 material, the

 Government will need to demonstrate the necessary corroboration of the information gleaned

 from Asif. The Government will have the opportunity to do so at the continued Fatico Hearing.

 Otherwise, the Government is free to produce Asif for live testimony. The same holds true for

 any other 3500 material the Government may seek to introduce.

        Accordingly, for the November 19, 2020 continued Fatico Hearing:

        (1)     The Government will need to make arrangements with the U.S. Marshal Service
                and the correctional facility to produce defendant Farakh Iqbal in Courtroom 840
                for the November 19 hearing;


        (2)     The Government will need to make arrangements as well to have Tahir Butt
                produced to testify at the November 19 hearing if it wishes to have the 3500
                material concerning Tahir Butt entered into evidence; if Tahir Butt is incarcerated

                                                   7
Case 2:14-cr-00209-SJF-AKT Document 128 Filed 10/23/20 Page 8 of 9 PageID #: 327




                and there are issues regarding COVID-19, the Court will permit his testimony via
                videoconference into the courtroom at the time of the hearing;


        (3)     Attorney Keating must provide the Court in writing on ECF by November 12,
                2020 a statement setting forth the actual category or categories within the offense
                level calculation which he and his client are disputing;


        (4)     To the extent AUSA Kelly or Attorney Keating intend to introduce any other
                witnesses at the continued hearing, counsel are directed to notify the Court in
                writing by November 12, 2020 of the names of those witnesses and how counsel
                intends to introduce them for the hearing (i.e., in-person, by videoconference,
                etc.). Any arrangements concerning the testimony of witnesses by
                videoconference remain the responsibility of the attorney calling that witness.
                Counsel are urged to consult with personnel in the IT Department at the Alfonse
                D’Amato Courthouse to ensure the proper transmission and production of remote
                testimony if the parties intend to proceed in that manner.


        Counsel are advised that all COVID-19 protocols in place for the Alfonse D’Amato

 Courthouse shall remain in place for the November 19, 2020 continued hearing and shall be

 adhered to by all those involved in this hearing. Only one live witness will be permitted in the

 courtroom at any given time and appropriate cleaning protocols will be observed before a

 subsequent live witness is permitted to testify. All persons in the Courtroom will be required to

 wear masks for the duration of the proceedings. Any questions in the interim should be put in

 writing and filed on ECF.

                                                             SO ORDERED.

 Dated: Central Islip, New York
        October 23, 2020
                                                             /s/ A. Kathleen Tomlinson
                                                             A. KATHLEEN TOMLINSON
                                                             U.S. Magistrate Judge




                                                 8
Case 2:14-cr-00209-SJF-AKT Document 128 Filed 10/23/20 Page 9 of 9 PageID #: 328




                                       9
